Mr. Justice Waterman delivered the opinion of the court. At the time the petition of Carrie P. Hathaway for an order of exonerefrur was filed, suit upon the bond signed by her was pending; to which suit she then had, for reasons stated in People, for use of Masterson, v. Hathaway, post, a good defense. Such being the case there was no occasion for the petition filed by her. Masterson, having been by error of court deprived of the security he had for the payment of his judgment, ought not to be unnecessarily vexed with suits and costs. The petition of plaintiff in error set forth that William C. Furman bad been discharged in bankruptcy from all debts and claims” * * * “except such debts as are by law excepted from the operation of a discharge in bankruptcy.” It does not appear that the judgment against him in favor of Masterson is one of the debts from which Furman was discharged. The judgment of the County Court is affirmed.